ORDER
PER CURIAM.
Plaintiff, American Service Insurance Company (ASI), appeals the judgment of the circuit court finding the defendants entitled to judgment as a matter of law on ASI’s petition for declaratory judgment. ASI filed a petition seeking a declaration that the policy issued to Dante Williams (Williams) was void ab initio and/or voidable based on material misrepresentations made by Williams. The circuit court found Section 303.190, RSMo 2000, precluded ASI from voiding Williams’s insurance policy after the an accident occurred. On appeal, ASI contends the circuit court erred (1) in applying Section 303.190, RSMo 2000, because the policy was a non-certified policy of insurance, (2) in its interpretation of Section 303.190, RSMo 2000, because the rules of statutory construction prohibit such an interpretation, (3) in relying on Hatpin v. American Family Mut. Ins. Co., 823 S.W.2d 479 (Mo. banc 1992), because that case is inapposite, and (4) in applying Section 303.190, RSMo 2000, because that section only applies to otherwise valid insurance policies.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).